SCOTT, Justice.
Defendant was found guilty by a district court jury of criminal sexual conduct in the first degree, Minn.Stat. § 609.342(c) (1980) (sexual penetration accomplished by putting victim in reasonable fear of imminent great bodily harm). The trial court sentenced defendant to 76 months in prison, which is the presumptive sentence for this offense (severity level VIII) when committed by one such as defendant, who had a criminal history score of three.
The sole issue on appeal is the sufficiency of the evidence. We affirm.
The fact of penetration was not in dispute in this case. The only issue at trial was whether the intercourse was consensual, as defendant contended, or accomplished by force and by putting the victim in reasonable fear of imminent great bodily harm, as the state contended. The state’s evidence consisted of (a) the testimony of the victim that defendant choked her until she could not breathe and threatened to knock her out if she did not cooperate, (b) the testimony of the victim’s babysitter as to the victim’s statements and emotional and physical condition when she returned from the date with defendant, and (c) the corroborating evidence of marks on the victim’s neck and the bruise on her chin. Defendant’s evidence consisted of the testimony of defendant. This was a case for .the jury to decide. The jury chose to believe the state’s evidence and did not believe defendant’s testimony. We conclude that the evidence of defendant’s guilt was sufficient.
Affirmed.